Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2019 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 3 of the claim states “basic skeleton of polyaniline, polypyrrole, polythiophene.” The sentence is missing the proper conjunction.  The examiner has interpreted the claim as “basic skeleton of polyaniline, polypyrrole, or polythiophene.”  Appropriate correction is required.

Examiner’s Note
Although the ISR in PCT/JP2017/038617 contains an X reference, the reference cited does not specifically disclose a ratio of total mol of anions to the total mol of monomer units in the conductive polymer (B/A), and therefore the reference is not relied upon herein in a 102 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0095392 (Shin).
Regarding claims 1-4, Shin an electrochemical double layer capacitor (an electrochemical device) comprising a positive electrode, a negative electrode, a separator and an electrolyte (PP 0300).  The electrolyte comprises a salt and an anion, where in the anion may be ClO4, BF4 or PF6 [claim 3] and the salt may be a lithium based salt (which would contain lithium ions) (PP 0302).  The electrolyte may comprise one or more solvents such as propylene carbonate and dimethyl carbonate [claim 4] (PP 0303) which would form a solution with the anions and salts.  One of ordinary skill in the art would immediately recognize a combination of any two solvents, such as the claim 2].
Shin fails to teach the ration B/A wherein A is a total amount (mol) of monomer units in the conductive polymer included in the positive electrode, and B represents a total amount (mol) of anions included in the device.  Shin teaches that the compositions are provided such that the battery exhibits thermodynamic stability and desired ionic conductivity (PP 0009). The battery further results in improved capacity retention (PP 0355, Fig. 41).  It would have been obvious to one of ordinary skill in the art to find the optimal amount of polymer and anions to achieve the desired properties, including capacity retention, which would reasonably fall within applicant’s claimed range, which also improves capacity retention (instant specification, PP 0010, Fig. 3). Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724